EXHIBIT 10.1
AMENDMENT TO CONVERTIBLE BOND HEDGING TRANSACTION CONFIRMATION

     
Date:
  September 29, 2009
 
   
To:
  PHH Corporation (“Counterparty”)
 
   
Facsimile:
  (856) 917-4278
 
   
Attention:
  Treasurer
 
   
From:
  JPMorgan Chase Bank, National Association, London Branch (“Dealer”)
 
   
Facsimile:
  (212) 622-8534

Transaction Reference Number:
          This letter agreement (this “Amendment”) amends the terms and
conditions of the transaction (the “Transaction”) evidenced by the Confirmation
dated as of September 23, 2009 (the “Confirmation”), entered into pursuant to
the Master Terms and Conditions for Convertible Bond Hedging Transactions,
between Dealer and Counterparty, dated as of September 23, 2009 (as amended from
time to time, the “Master Confirmation”).
          1. Definitions. The definitions and provisions contained in the
Definitions (as such term is defined in the Master Confirmation) and in the
Master Confirmation are incorporated into this Amendment. In the event of any
inconsistency between those definitions and provisions and this Amendment, this
Amendment will govern.

  2.   Amendments. The Confirmation is hereby amended as follows:     (a)   The
“Number of Units” shall be increased by 30,000.     (b)   The “Premium” shall be
increased by USD 3,478,200.00.

          3. Effectiveness. This Amendment shall become effective upon execution
by the parties hereto. Upon the effectiveness of this Amendment, all references
in the Master Confirmation and the Confirmation to the “Transaction” will be
deemed to be to the Transaction as amended hereby.
          4. No Additional Amendments or Waivers. Except as amended hereby, all
the terms of the Transaction and provisions in the Master Confirmation and the
Confirmation shall remain and continue in full force and effect and are hereby
confirmed in all respects.
          5. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.
          6. Governing Law. The provisions of this Amendment shall be governed
by the laws of the state of New York law, without reference to choice of law
doctrine.
JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

 



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Amendment and returning it to us.

                  Yours sincerely,    
 
                J.P. MORGAN SECURITIES INC., AS AGENT FOR JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Santosh Sreenivasan
 
        Authorized Signatory         Name: Santosh Sreenivasan    

          Confirmed as of the date first above written:    
 
        PHH CORPORATION    
 
       
By:
  /s/ Mark E. Johnson
 
Name: Mark E. Johnson    
 
  Title: SVP & Treasurer    

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

 